DETAILED ACTION
	This is the first office action in response to U.S. application 16/242,124. All claims are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 & 13-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the directional location" in line 4 and "the vehicle dynamics” in line 5.  There is insufficient antecedent basis for this limitation in the claim. Claims 4-7 are rejected as being dependent on claim 3. 
Claim 5 recites the limitation “the at least one confidence table” in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the directional location" in line 3 and "the vehicle dynamics” in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claims 13-16 are rejected as being dependent on claim 12. 
Claim 14 recites the limitation “the at least one confidence table” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the at least one confidence table” in line 3. There is insufficient antecedent basis for this limitation in the claim. Claim 16 is rejected as being dependent on claim 15.
Claim 4-6 and 13-15 recite the limitation “confidence table”. The meaning of the confidence table is unclear with the specification disclosing contradictory information. Paragraph 67 discloses that the confidence table is a data matrix/table where data is input from vehicle and environmental parameters. In paragraph 69 it is disclosed that data can be evaluated for consistencies and then aggregated and repopulated into the table. And then in paragraph 71 it discloses that the data can be used to determine real time data. Further the use of “confidence” is misleading as it does not appear that the specification associates any sort of probability, confidence interval or likelihood with the “confidence table”, so it is unclear if Applicant is trying to redefine the common meaning usages of “confidence”. For examination purposes the “confidence table” will be interpreted as a data table for storing received parameters.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Caminiti 1 (US 20100100324) in further view of Caminiti 2 (US 8639437).
Regarding claim 1, Caminiti 1 teaches a computer-implemented method for estimating and communicating a path of travel of a reference vehicle by road side equipment (RSE) ([0018] discusses a path prediction circuit 28 which may be located within a roadside infrastructure 30 with [0021] discussing estimating the path of a vehicle and communicating with the roadside equipment), comprising: 
establishing communication between the RSE and an on-board equipment of the reference vehicle ([0035] "The system 10 may further include a wireless communication system 11 to transmit information between the roadside infrastructure 30 and the system vehicle 18"); 
receiving vehicle parameters of the reference vehicle from the on-board equipment of the reference vehicle ([0018] discusses information being collected from onboard equipment of a system vehicle 18 and transmitted to a path predicting circuit); 
estimating the path of travel of the reference vehicle based on the vehicle parameters of the reference vehicle and environmental parameters determined by the RSE ([0018] discusses the path predicting circuit 28 using the onboard equipment information of the system vehicle 18 to predict a path of the vehicle with [0019] discussing the use of roadside infrastructure 30 gathering information such as the velocity and location of detected objects within a predetermined range and predicting the path of said objects. The velocity and location of detected objects is being interpreted as environmental parameters within the intersection and is supported by paragraph 43 of the disclosed specification which states that environmental parameters can be indicative of infrastructure data which can include objects. [0032] further states that models for predicting the path “may also take into consideration the path of the road, traffic light 38 conditions, and the like.”); 
establishing communication between the RSE and an on-board equipment of a target vehicle ([0035] "The system 10 may further include a wireless communication system 11 to transmit information between the roadside infrastructure 30 and the system vehicle 18," with Fig. 1 showing multiple vehicles in communication with the collision prediction system); and 
communicating the estimated path of travel of the reference vehicle from the RSE to the target vehicle, wherein a probability of collision between the reference vehicle and the target vehicle is determined based on the estimated path of travel of the reference vehicle ([0042] "The roadside infrastructure 30 communicates with the path predicting circuit 28, and the path predicting circuit 28 predicts the path of each detected object as described above. The path predicting circuit 28 then transmits the predicted paths to the path collision circuit 29, wherein the path collision circuit 29 executes a warning algorithm 36 that processes all of the predicted paths to determine if the system vehicle 18 may collide with any of the detected objects. If the warning algorithm 36 determines that there may be a possibility of a collision, then a warning is transmitted to the system vehicle 18 notifying the system vehicle 18 that a potential collision exists").
While vehicles should also avoid objects such as other vehicles and it would be obvious to do to avoid collision, Caminiti 1 does not explicitly teach determining the probability of collision between two vehicles at an intersection. Caminiti 2 teaches determining the probability of collision between two vehicles at an intersection (Claims 1 and 5 disclose an algorithm set to determine if two separate vehicles will occupy the same space at an intersection using captured dynamic data of the vehicles).	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the collision avoidance system of Caminiti 1 and modify it with the collision avoidance system of Caminiti 2 as comparing the probability that paths would collide between vehicles at an intersection would make the intersection safer.

Regarding claim 2, Caminiti 1 teaches wherein the RSE is located within a vicinity of an intersection, wherein the RSE is configured to determine the environmental parameters associated with the vicinity of the intersection ([0019] “The roadside 

Regarding claim 3, as best understood due to the 112s, Caminiti 1 teaches wherein the vehicle parameters of the reference vehicle include positional parameters pertaining to a positional location of the reference vehicle ([0018] discusses onboard equipment information including "For example the system vehicle 18 may be equipped with a camera 20 or a global positioning system 10” with the global positioning system being interpreted as the positional parameters), directional parameters pertaining to the directional location of the reference vehicle ([0018] discusses onboard equipment information including "a camera 20 or a global positioning system 10… or a wheel sensor 26 to measure the angular orientation of the vehicle wheels” where it is interpreted that angular orientation of the wheels could be used to determine the direction of the vehicle), and dynamic parameters pertaining to the vehicle dynamics of the reference vehicle ([0018] discusses onboard equipment information including "a velocity sensor 22 and/or acceleration sensor 24,").

Regarding claim 4, as best understood due to the 112s, Caminiti 1 teaches wherein estimating the path of travel of the reference vehicle includes evaluating the positional location of the reference vehicle by accessing at least one confidence table to determine a real time positional location of the reference vehicle as the reference vehicle is approaching or traveling through the intersection ([0032] discusses ascertaining location and velocity of a system vehicle 18, and using current information such as location and velocity as an initial condition to compute the state of the object at a time in the future. It would have been obvious to store this information in a data table to access it for the mathematical models to compute the state of the object).

Regarding claim 5, as best understood due to the 112s,Caminiti 1 teaches wherein estimating the path of travel of the reference vehicle includes evaluating the directional location of the reference vehicle by accessing the at least one confidence table to determine a real time directional orientation of the reference vehicle as the reference vehicle is approaching or traveling through the intersection ([0032] discusses ascertaining location and velocity of a system vehicle 18, and using current information such as location and velocity as an initial condition to compute the state of the object at a time in the future. It also states that wheel orientation could be used. It would have been obvious to store this information in a data table to access it for the mathematical models to compute the state of the object).

Regarding claim 6, as best understood due to the 112s, Caminiti 1 teaches wherein estimating the path of travel of the reference vehicle includes evaluating the vehicle dynamics of the reference vehicle by accessing the at least one confidence table to determine real time vehicle dynamic data of the reference vehicle as the reference vehicle is approaching or traveling through the intersection ([0032] discusses ascertaining location and velocity of a system vehicle 18, and using current information 

Regarding claim 7, as best understood due to the 112s, Caminiti 1 teaches wherein estimating the path of travel of the reference vehicle includes aggregating the environmental parameters associated with the vicinity of the intersection with the positional parameters, the directional parameters, and the dynamic parameters of the reference vehicle ([0032] discusses ascertaining location and velocity of a system vehicle 18, and using current information such as location and velocity as an initial condition to compute the state of the object at a time in the future. It further states that it may also take into consideration “traffic light 38 conditions, and the like”).

Regarding claim 8, Caminiti 1 teaches wherein determining the probability of collision between the reference vehicle  ([0034] “the path collision circuit 29 processes predicted paths to determine if any of the predicted paths intersect with each other at the same time.”).
While vehicles should also avoid objects such as other vehicles and it would be obvious to do to avoid collision, Caminiti 1 does not explicitly teach determining the probability of collision between two vehicles at an intersection. Caminiti 2 teaches 

Regarding claim 9, teaches providing a collision avoidance response, wherein the collision avoidance response is based on the probability of collision between the reference vehicle  ([0034] “If any of the predicted paths of the detected objects intersect with the predicted vehicle path then the path collision circuit 29 will communicate to a driver interface 40 disposed in the system vehicle 18 and the system vehicle 18 can then warn the driver that a collision is predicted.”).
While vehicles should also avoid objects such as other vehicles and it would be obvious to do to avoid collision, Caminiti 1 does not explicitly teach determining the probability of collision between two vehicles at an intersection. Caminiti 2 teaches determining the probability of collision between two vehicles at an intersection (Claims 1 and 5 disclose an algorithm set to determine if two separate vehicles will occupy the same space at an intersection using captured dynamic data of the vehicles).	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the collision avoidance system of Caminiti 1 

Regarding claim 10, Caminiti 1 teaches a system for estimating and communicating a path of travel of a reference vehicle by road side equipment (RSE) ([0018] discusses a path prediction circuit 28 which may be located within a roadside infrastructure 30 with [0021] discussing estimating the path of a vehicle and communicating with the roadside equipment), comprising: 
a memory storing instructions that when executed by a processor (path prediction circuit 28 being interpreted as memory being executed by a processor) cause the processor to: 
establish communication between the RSE and an on-board equipment of the reference vehicle ([0035] "The system 10 may further include a wireless communication system 11 to transmit information between the roadside infrastructure 30 and the system vehicle 18,"); 
receive vehicle parameters of the reference vehicle from the on-board equipment of the reference vehicle ([0018] discusses information being collected from onboard equipment of a system vehicle 18 and transmitted to a path predicting circuit); 
estimate the path of travel of the reference vehicle based on the vehicle parameters of the reference vehicle and environmental parameters determined by the RSE ([0018] discusses the path predicting circuit 28 using the onboard equipment information of the system vehicle 18 to predict a path of the vehicle with [0019] 
establish communication between the RSE and an on-board equipment of a target vehicle ([0035] "The system 10 may further include a wireless communication system 11 to transmit information between the roadside infrastructure 30 and the system vehicle 18,"); and 
communicate the estimated path of travel of the reference vehicle from the RSE to the target vehicle, wherein a probability of collision between the reference vehicle and the target vehicle is determined based on the estimated path of travel of the reference vehicle ([0042] "The roadside infrastructure 30 communicates with the path predicting circuit 28, and the path predicting circuit 28 predicts the path of each detected object as described above. The path predicting circuit 28 then transmits the predicted paths to the path collision circuit 29, wherein the path collision circuit 29 executes a warning algorithm 36 that processes all of the predicted paths to determine if the system vehicle 18 may collide with any of the detected objects. If the warning algorithm 36 determines that there may be a possibility of a collision, then a warning is transmitted to the system vehicle 18 notifying the system vehicle 18 that a potential collision exists.").

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the collision avoidance system of Caminiti 1 and modify it with the collision avoidance system of Caminiti 2 as comparing the probability that paths would collide between vehicles at an intersection would make the intersection safer.

Regarding claim 11, Caminiti 1 teaches wherein the RSE is located within a vicinity of an intersection, wherein the RSE is configured to determine the environmental parameters associated with the vicinity of the intersection ([0019] “The roadside infrastructure 30 further includes roadside equipment 16 that is directed towards detecting objects within a predetermined range. The roadside equipment 16 gathers object information such as the velocity and location of detected objects" with Fig. 1 showing the road-side equipment within a vicinity of an intersection.).

Regarding claim 12, Caminiti 1 teaches wherein the vehicle parameters of the reference vehicle include positional parameters pertaining to a positional location of the reference vehicle ([0018] discusses onboard equipment information including "For directional parameters pertaining to the directional location of the reference vehicle ([0018] discusses onboard equipment information including "a camera 20 or a global positioning system 10… or a wheel sensor 26 to measure the angular orientation of the vehicle wheels” where it is interpreted that angular orientation of the wheels could be used to determine the direction of the vehicle), and dynamic parameters pertaining to the vehicle dynamics of the reference vehicle ([0018] discusses onboard equipment information including "a velocity sensor 22 and/or acceleration sensor 24,").

Regarding claim 13, as best understood due to the 112s, Caminiti 1 teaches wherein estimating the path of travel of the reference vehicle includes the RSE evaluating the positional location of the reference vehicle by accessing at least one confidence table to determine a real time positional location of the reference vehicle as the reference vehicle is approaching or traveling through the intersection ([0032] discusses ascertaining location and velocity of a system vehicle 18, and using current information such as location and velocity as an initial condition to compute the state of the object at a time in the future. It would have been obvious to store this information in a data table to access it for the mathematical models to compute the state of the object).

Regarding claim 14, as best understood due to the 112s, Caminiti 1 teaches wherein estimating the path of travel of the reference vehicle includes the RSE evaluating the directional location of the reference vehicle by accessing the at least one confidence table to determine a real time directional orientation of the reference vehicle as the reference vehicle is approaching or traveling through the intersection ([0032] discusses ascertaining location and velocity of a system vehicle 18, and using current information such as location and velocity as an initial condition to compute the state of the object at a time in the future. It also states that wheel orientation could be used. It would have been obvious to store this information in a data table to access it for the mathematical models to compute the state of the object).

Regarding claim 17, Caminiti 1 teaches wherein determining the probability of collision between the reference vehicle  and evaluating navigation data to determine if the target vehicle is following a path that will directly intersect with the estimated travel path of the reference vehicle ([0034] “the path collision circuit 29 processes predicted paths to determine if any of the predicted paths intersect with each other at the same time.”).
While vehicles should also avoid objects such as other vehicles and it would be obvious to do to avoid collision, Caminiti 1 does not explicitly teach determining the probability of collision between two vehicles at an intersection. Caminiti 2 teaches determining the probability of collision between two vehicles at an intersection (Claims 1 and 5 disclose an algorithm set to determine if two separate vehicles will occupy the 

Regarding claim 18, Caminiti 1 teaches further including providing a collision avoidance response, wherein the collision avoidance response is based on the probability of collision between the reference vehicle 
While vehicles should also avoid objects such as other vehicles and it would be obvious to do to avoid collision, Caminiti 1 does not explicitly teach determining the probability of collision between two vehicles at an intersection. Caminiti 2 teaches determining the probability of collision between two vehicles at an intersection (Claims 1 and 5 disclose an algorithm set to determine if two separate vehicles will occupy the same space at an intersection using captured dynamic data of the vehicles).	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the collision avoidance system of Caminiti 1 and modify it with the collision avoidance system of Caminiti 2 as comparing the 

Regarding claim 19, Caminiti 1 teaches a non-transitory computer-readable storage medium storing instructions that when executed by a processor perform actions (path prediction circuit 28 being interpreted as memory being executed by a processor), comprising: 
establishing communication between a road side equipment (RSE) and an on-board equipment of the reference vehicle ([0035] "The system 10 may further include a wireless communication system 11 to transmit information between the roadside infrastructure 30 and the system vehicle 18,"); 
receiving vehicle parameters of the reference vehicle from the on-board equipment of the reference vehicle ([0018] discusses information being collected from onboard equipment of a system vehicle 18 and transmitted to a path predicting circuit); 
estimating a path of travel of the reference vehicle based on the vehicle parameters of the reference vehicle and environmental parameters determined by the RSE ([0018] discusses the path predicting circuit 28 using the onboard equipment information of the system vehicle 18 to predict a path of the vehicle with [0019] discussing the use of roadside infrastructure 30 gathering information such as the velocity and location of detected objects within a predetermined range and predicting the path of said objects. The velocity and location of detected objects is being interpreted as environmental parameters within the intersection and is supported by paragraph 43 of the disclosed specification which states that environmental parameters 
establishing communication between the RSE and an on-board equipment of a target vehicle ([0035] "The system 10 may further include a wireless communication system 11 to transmit information between the roadside infrastructure 30 and the system vehicle 18,"); and 
communicating the estimated path of travel of the reference vehicle from the RSE to the target vehicle, wherein a probability of collision between the reference vehicle and the target vehicle is determined based on the estimated path of travel of the reference vehicle ([0042] "The roadside infrastructure 30 communicates with the path predicting circuit 28, and the path predicting circuit 28 predicts the path of each detected object as described above. The path predicting circuit 28 then transmits the predicted paths to the path collision circuit 29, wherein the path collision circuit 29 executes a warning algorithm 36 that processes all of the predicted paths to determine if the system vehicle 18 may collide with any of the detected objects. If the warning algorithm 36 determines that there may be a possibility of a collision, then a warning is transmitted to the system vehicle 18 notifying the system vehicle 18 that a potential collision exists.").
While vehicles should also avoid objects such as other vehicles and it would be obvious to do to avoid collision, Caminiti 1 does not explicitly teach determining the probability of collision between two vehicles at an intersection. Caminiti 2 teaches determining the probability of collision between two vehicles at an intersection (Claims 1 and 5 disclose an algorithm set to determine if two separate vehicles will occupy the 

Regarding claim 20, Caminiti 1 teaches wherein determining the probability of collision between the reference vehicle  and evaluating navigation data to determine if the target vehicle is following a path that will directly intersect with the estimated travel path of the reference vehicle ([0034] As stated above, the path collision circuit 29 processes predicted paths to determine if any of the predicted paths intersect with each other at the same time.).
While vehicles should also avoid objects such as other vehicles and it would be obvious to do to avoid collision, Caminiti 1 does not explicitly teach determining the probability of collision between two vehicles at an intersection. Caminiti 2 teaches determining the probability of collision between two vehicles at an intersection (Claims 1 and 5 disclose an algorithm set to determine if two separate vehicles will occupy the same space at an intersection using captured dynamic data of the vehicles).	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the collision avoidance system of Caminiti 1 and modify it with the collision avoidance system of Caminiti 2 as comparing the .

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Caminiti 1 and in view of Caminiti 2 and further in view of Dahlgren (US 20050065711).
Regarding claim 15, as best understood due to the 112s, Caminiti 1 teaches wherein estimating the path of travel of the reference vehicle includes the RSE evaluating the vehicle dynamics of the reference vehicle by accessing the at least one confidence table to determine real time data pertaining to speed, braking, signal usage, ([0032] discusses ascertaining location and velocity of a system vehicle 18, and using current information such as location and velocity as an initial condition to compute the state of the object at a time in the future. It would have been obvious to store this information in a data table to access it for the mathematical models to compute the state of the object. [0018] further discusses the vehicle transmitting braking signal status of the system vehicle.).
Modified Caminiti does not teach vehicle dynamics relating to the steering angle, roll, pitch or yaw of the reference vehicle as the reference vehicle is approaching or traveling through the intersection. Dahlgren teaches vehicle dynamics relating to the steering angle, roll, pitch or yaw of the reference vehicle as the reference vehicle is approaching or traveling through the intersection ([0047] discusses vehicle sensor devices such as sensors on the steering column to measure steering angle and IMUs to 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of modified Caminiti and further modify it with the sensors of Dahlgren as the additional sensors give more information on the vehicle’s behavior, giving more information for collision avoidance allowing for more accurate collision avoidance.

Regarding claim 16,  as best understood due to the 112s, Caminiti 1 teaches wherein estimating the path of travel of the reference vehicle includes the RSE aggregating the environmental parameters associated with the vicinity of the intersection with the positional parameters, the directional parameters, and the dynamic parameters of the reference vehicle ([0032] discusses ascertaining location and velocity of a system vehicle 18, and using current information such as location and velocity as an initial condition to compute the state of the object at a time in the future. It further states that it may also take into consideration “traffic light 38 conditions, and the like”).

Double Patenting
Claim 1-14 & 17-20 of this application is patentably indistinct from claims 1-20 of Application No. 14/740,420. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 & 17-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-13, and 15-20 of U.S. Patent No. 14/740,420 (‘420) (now US 9604641). Although the claims at issue are not identical, they are not patentably distinct from each other. As shown in the table below claim 1 is rejected by ‘420’s claims 1-3 and 6-7. 
Claim
This Application’s Claim
‘420 Claims
1
A computer-implemented method for estimating and communicating a path of travel of a reference vehicle by road side equipment (RSE), comprising:
1. A computer-implemented method for providing vehicle collision avoidance at an intersection, comprising:
1
establishing communication between the RSE and an on-board equipment of the reference vehicle;
3. wherein receiving environmental parameters from roadside equipment includes receiving a data signal from environmental sensors of the RSE to the OBE of the reference vehicle
1
receiving vehicle parameters of the reference vehicle from the on-board equipment of the reference vehicle; 
2. wherein receiving vehicle parameters from [[a]] the reference vehicle includes receiving a data signal that is transmitted by on-board equipment (OBE) of the reference vehicle

estimating the path of travel of the reference vehicle based on the vehicle parameters of the reference vehicle and environmental parameters determined by the RSE;
7. to estimate a path of travel of the reference vehicle approaching the intersection, wherein the estimated path of travel of the reference vehicle is based on the evaluation of: environmental parameters associated with the vicinity of the intersection, a positional location of the reference vehicle, a directional location of the reference vehicle, and vehicle dynamics of the reference vehicle.
1
establishing communication between the RSE and an on-board equipment of a target vehicle;
6. establishing computer communication with OBE of the target vehicle
1
and communicating the estimated path of travel of the reference vehicle from the RSE to the target vehicle, wherein a probability of collision between the reference vehicle and the target vehicle is determined based on the estimated path of travel of the reference vehicle.
1. wherein processing the vehicle behavioral map includes evaluating the vehicle parameters and the environmental parameters and augmenting a geographical map with a location of the reference vehicle and data that is indicative of expected vehicle maneuvers based on the vehicle parameters and the environmental parameters; transmitting the vehicle behavioral map to a target vehicle;


‘420’s claims 1-3 and 6-7 are the same as the present application’s claim 1 except that it lacks claiming establishing communication between the RSE and the OBE of the reference vehicle and communicating the estimated path of travel to the target vehicle. However, claim 3 of ‘420 does cite receiving data signals from the RSE sensors and it would be obvious that to receive data signals from the RSE sensors that the RSE and the reference vehicle would have to establish communication. It would also be obvious to combine the elements of claims 2-3 and 7 as claims 2-3 are describing the received vehicle and environmental parameters and claims 6-7 are using the received parameters to estimate the path and transmit the path.
Claim 1 of ‘420 does state that the vehicle behavioral map includes “augmenting a geographical map with data that is indicative of expected vehicle maneuvers based on the vehicle parameters and the environmental parameters” and “transmitting the vehicle behavioral map to the target vehicle”. It would have be obvious to communicate the estimated path to a target vehicle by imposing it on a geographical map as that would 
For the same reasons, the following table shows which claims from ‘420 correspond to this application’s 2-9. Claim 3 corresponds with claim 2 of ‘420 citing the positional directional and dynamic parameters with claims 4 and 7 of ‘420 further citing what each one pertains to. It would have been obvious to combine these at they are showing what each of the parameters pertains to.
2
wherein the RSE is located within a vicinity of an intersection, wherein the RSE is configured to determine the environmental parameters associated with the vicinity of the intersection.
1. environmental parameters from roadside equipment (RSE), wherein the environmental parameters are indicative of infrastructure data, traffic data, and weather data associated with the vicinity of the intersection
3
wherein the vehicle parameters of the reference vehicle include positional parameters pertaining to a positional location of the reference vehicle,
2. wherein the vehicle parameters are indicative of at least one of: positional parameters,                                                                     4. a positional location of the reference vehicle based on the positional parameters,
3
directional parameters pertaining to the directional location of the reference vehicle,
2. wherein the vehicle parameters are indicative of at least one of: directional parameters                      4. a directional orientation of the reference vehicle based on the directional parameters,
3
and dynamic parameters pertaining to the vehicle dynamics of the reference vehicle.
2. wherein the vehicle parameters are indicative of at least one of: dynamic parameters                                                                    7. and vehicle dynamics of the reference vehicle.
4
wherein estimating the path of travel of the reference vehicle includes evaluating the positional location of the reference vehicle by accessing at least one confidence table to determine a real time positional location of the reference vehicle as the reference vehicle is approaching or traveling through the intersection.
7. the collision avoidance response based on the confidence table includes evaluating the confidence table to estimate a path of travel of the reference vehicle approaching the intersection, wherein the estimated path of travel of the reference vehicle is based on the evaluation of: environmental parameters associated with the vicinity of the intersection, a positional location of the reference vehicle, a directional location of the reference vehicle, and vehicle dynamics of the reference vehicle.

wherein estimating the path of travel of the reference vehicle includes evaluating the directional location of the reference vehicle by accessing the at least one confidence table to determine a real time directional orientation of the reference vehicle as the reference vehicle is approaching or traveling through the intersection.
7. the collision avoidance response based on the confidence table includes evaluating the confidence table to estimate a path of travel of the reference vehicle approaching the intersection, wherein the estimated path of travel of the reference vehicle is based on the evaluation of: environmental parameters associated with the vicinity of the intersection, a positional location of the reference vehicle, a directional location of the reference vehicle, and vehicle dynamics of the reference vehicle.
6
wherein estimating the path of travel of the reference vehicle includes evaluating the vehicle dynamics of the reference vehicle by accessing the at least one confidence table to determine real time vehicle dynamic data of the reference vehicle as the reference vehicle is approaching or traveling through the intersection.
7. the collision avoidance response based on the confidence table includes evaluating the confidence table to estimate a path of travel of the reference vehicle approaching the intersection, wherein the estimated path of travel of the reference vehicle is based on the evaluation of: environmental parameters associated with the vicinity of the intersection, a positional location of the reference vehicle, a directional location of the reference vehicle, and vehicle dynamics of the reference vehicle.
7
wherein estimating the path of travel of the reference vehicle includes aggregating the environmental parameters associated with the vicinity of the intersection with the positional parameters, the directional parameters, and the dynamic parameters of the reference vehicle.
7. the collision avoidance response based on the confidence table includes evaluating the confidence table to estimate a path of travel of the reference vehicle approaching the intersection, wherein the estimated path of travel of the reference vehicle is based on the evaluation of: environmental parameters associated with the vicinity of the intersection, a positional location of the reference vehicle, a directional location of the reference vehicle, and vehicle dynamics of the reference vehicle.
8
wherein determining the probability of collision between the reference vehicle and the target vehicle includes evaluating the estimated travel path of the reference vehicle and evaluating navigation data to determine if the target vehicle is following a path that will directly intersect with the estimated travel path of the reference vehicle.
9. wherein providing [[a]] the collision avoidance response based on the confidence table includes determining that the estimated path of travel of the reference vehicle overlaps with the estimated path of travel of the target vehicle and estimating a probability of collision between the reference vehicle and the target vehicle,
9
providing a collision avoidance response, wherein the collision avoidance response is based on the probability of collision between the reference vehicle and the target vehicle.
9. wherein the collision avoidance response can be based on the probability of collision between the reference vehicle and the target vehicle.



10
A system for estimating and communicating a path of travel of a reference vehicle by road side equipment (RSE), comprising: a memory storing instructions that when executed by a processor cause the processor to:
10. A system for providing vehicle collision avoidance at an intersection, comprising: a memory storing instructions that when executed by a processor cause the processor to
10
establish communication between the RSE and an on-board equipment of the reference vehicle;
12. a data signal from environmental sensors of the RSE is transmitted by the RSE to the OBE of the reference vehicle,
10
receive vehicle parameters of the reference vehicle from the on-board equipment of the reference vehicle;
11. a data signal that is transmitted by on-board equipment (OBE) of the reference vehicle that includes the vehicle parameters of the reference vehicle
10
estimate the path of travel of the reference vehicle based on the vehicle parameters of the reference vehicle and environmental parameters determined by the RSE;
16. to estimate a path of travel of the reference vehicle approaching the intersection, wherein the estimated path of travel of the reference vehicle is based on the evaluation of: environmental parameters associated with the vicinity of the intersection, a positional location of the reference vehicle, a directional location of the reference vehicle, and vehicle dynamics of the reference vehicle.
10
establish communication between the RSE and an on-board equipment of a target vehicle;
15. establishes computer communication with OBE of the target vehicle,
10
and communicate the estimated path of travel of the reference vehicle from the RSE to the target vehicle, wherein a probability of collision between the reference vehicle and the target vehicle is determined based on the estimated path of travel of the reference vehicle.
10. wherein processing the vehicle behavioral map includes evaluating the vehicle parameters and the environmental parameters and augmenting a geographical map with a location of the reference vehicle and data that is indicative of expected vehicle maneuvers based on the vehicle parameters and the environmental parameters; transmit[[s]] the vehicle behavioral map to [[the]] a target vehicle;


‘420’s claims 10-12 and 15-16 are the same as the present application’s claim 10 except that it lacks claiming establishing communication between the RSE and the OBE of the reference vehicle and communicating the estimated path of travel to the target vehicle. However, claim 12 of ‘420 does cite receiving data signals from the RSE sensors and it would be obvious that to receive data signals from the RSE sensors that 
Claim 10 of ‘420 does state that the vehicle behavioral map includes “augmenting a geographical map with a location of the reference vehicle and data that is indicative of expected vehicle maneuvers based on the vehicle parameters and the environmental parameters” and “transmits the vehicle behavioral map to a target vehicle”. It would have be obvious to communicate the estimated path to a target vehicle by imposing it on a geographical map as that would give the target vehicle reference of where the estimated path is relative to itself. Thus, the only difference would be that ‘420 additionally has including the location of the reference vehicle on the geographical map. It then follows that this application’s Claim 10 would be broader, and with the obviousness statement to include imposing it on a map in ‘420, this would be obviousness double patenting. 
For the same reasons, the following table shows which claims from ‘420 correspond to this application’s claims 11-14 and 17-18. Claim 12 corresponds with claim 13 of ‘420 citing the positional directional and dynamic parameters with claim 16 of ‘420 further citing what each one pertains to. It would have been obvious to combine these at they are showing what each of the parameters pertains to.

11
wherein the RSE is located within a vicinity of an intersection, wherein the RSE is configured to determine the environmental parameters associated with the vicinity of the intersection.
10. environmental parameters from [[the]] roadside equipment (RSE), wherein the environmental parameters are indicative of infrastructure data, traffic data, and weather data associated with the vicinity of the intersection

wherein the vehicle parameters of the reference vehicle include positional parameters pertaining to a positional location of the reference vehicle, directional parameters pertaining to the directional location of the reference vehicle, and dynamic parameters pertaining to the vehicle dynamics of the reference vehicle.
13. the vehicle parameters and the environmental parameters are evaluated and the processor augments a geographical map of the intersection with a positional location of the reference vehicle based on the positional parameters, a directional orientation of the reference vehicle based on the directional parameters, data that reflects the dynamic parameters of the reference vehicle,
16. a positional location of the reference vehicle, a directional location of the reference vehicle, and vehicle dynamics of the reference vehicle.

13
wherein estimating the path of travel of the reference vehicle includes the RSE evaluating the positional location of the reference vehicle by accessing at least one confidence table to determine a real time positional location of the reference vehicle as the reference vehicle is approaching or traveling through the intersection.
16. the confidence table is evaluated to estimate a path of travel of the reference vehicle approaching the intersection, wherein the estimated path of travel of the reference vehicle is based on the evaluation of: environmental parameters associated with the vicinity of the intersection, a positional location of the reference vehicle, a directional location of the reference vehicle, and vehicle dynamics of the reference vehicle.
14
wherein estimating the path of travel of the reference vehicle includes the RSE evaluating the directional location of the reference vehicle by accessing the at least one confidence table to determine a real time directional orientation of the reference vehicle as the reference vehicle is approaching or traveling through the intersection.
16. the confidence table is evaluated to estimate a path of travel of the reference vehicle approaching the intersection, wherein the estimated path of travel of the reference vehicle is based on the evaluation of: environmental parameters associated with the vicinity of the intersection, a positional location of the reference vehicle, a directional location of the reference vehicle, and vehicle dynamics of the reference vehicle.
17
wherein determining the probability of collision between the reference vehicle and the target vehicle includes the RSE evaluating the estimated travel path of the reference vehicle and evaluating navigation data to determine if the target vehicle is following a path that will directly intersect with the estimated travel path of the reference vehicle.
18. the processor determines that the estimated path of travel of the reference vehicle overlaps with the estimated path of travel of the target vehicle and estimates a probability of collision between the reference vehicle and the target vehicle, 
18
further including providing a collision avoidance response, wherein the collision avoidance response is based on the probability of collision between the reference vehicle and the target vehicle.
18. wherein the collision avoidance response can be based on the probability of collision between the reference vehicle and the target vehicle


As shown in the table below claim 19 is rejected by ‘420’s claims 10-12, 15-16 and 19.
19
A non-transitory computer-readable storage medium storing instructions that when executed by a processor perform actions, comprising:
19. A non-transitory computer-readable storage medium storing instructions that when executed by a processor perform actions, comprising:

establishing communication between a road side equipment (RSE) and an on-board equipment of the reference vehicle;
12. a data signal from environmental sensors of the RSE is transmitted by the RSE to the OBE of the reference vehicle,
19
receiving vehicle parameters of the reference vehicle from the on-board equipment of the reference vehicle;
19. receiving vehicle parameters from a reference vehicle
19
estimating a path of travel of the reference vehicle based on the vehicle parameters of the reference vehicle and environmental parameters determined by the RSE;
16. to estimate a path of travel of the reference vehicle approaching the intersection, wherein the estimated path of travel of the reference vehicle is based on the evaluation of: environmental parameters associated with the vicinity of the intersection, a positional location of the reference vehicle, a directional location of the reference vehicle, and vehicle dynamics of the reference vehicle.
19
establishing communication between the RSE and an on-board equipment of a target vehicle;
15. establishes computer communication with OBE of the target vehicle,
19
and communicating the estimated path of travel of the reference vehicle from the RSE to the target vehicle, wherein a probability of collision between the reference vehicle and the target vehicle is determined based on the estimated path of travel of the reference vehicle.
19. wherein processing the vehicle behavioral map includes evaluating the vehicle parameters and the environmental parameters and augmenting a geographical map with a location of the reference vehicle and data that is indicative of expected vehicle maneuvers based on the vehicle parameters and the environmental parameters; transmitting the vehicle behavioral map to a target vehicle;


‘420’s claims 10-12, 15-16 and 19 are the same as the present application’s claim 19 except that it lacks claiming establishing communication between the RSE and the OBE of the reference vehicle and communicating the estimated path of travel to the target vehicle. However, claim 12 of ‘420 does cite receiving data signals from the RSE sensors and it would be obvious that to receive data signals from the RSE sensors that the RSE and the reference vehicle would have to establish communication. It would also be obvious to combine the elements of claims 11-12 and 15-16 as claims 11-12 are describing the received vehicle and environmental parameters and claims 15-16 are using the received parameters to estimate the path and transmit the path. It would 
Claim 19 of ‘420 does state that the vehicle behavioral map includes “augmenting a geographical map with a location of the reference vehicle and data that is indicative of expected vehicle maneuvers based on the vehicle parameters and the environmental parameters” and “transmitting the vehicle behavioral map to a target vehicle”. It would have be obvious to communicate the estimated path to a target vehicle by imposing it on a geographical map as that would give the target vehicle reference of where the estimated path is relative to itself. Thus, the only difference would be that ‘420 additionally has including the location of the reference vehicle on the geographical map. It then follows that this application’s Claim 10 would be broader, and with the obviousness statement to include imposing it on a map in ‘420, this would be obviousness double patenting. 
As shown below ‘420’s claim 20 is the same as present application’s claim 20.

20
wherein determining the probability of collision between the reference vehicle and the target vehicle includes evaluating the estimated travel path of the reference vehicle and evaluating navigation data to determine if the target vehicle is following a path that will directly intersect with the estimated travel path of the reference vehicle.
20. wherein providing [[a]] the collision avoidance response based on the confidence table includes determining that an estimated path of travel of the reference vehicle overlaps with an estimated path of travel of the target vehicle and estimating a probability of collision between the reference vehicle and the target vehicle, wherein the collision avoidance response can be based on the probability of collision between the reference vehicle and the target vehicle.


Conclusion
Prior art that is referenced but is not disclosed in the prior art rejection: Sagar (US 8954205) teaches a communication system between a road side infrastructure and multiple vehicles that can be used to communicate warnings to multiple vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364.  The examiner can normally be reached on Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DANIELLE MARIE JACKSON/Examiner, Art Unit 3666                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666